Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into
on October 6, 2008, by and between Rotech Healthcare Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), and
Philip L. Carter (the “Executive”).

WHEREAS, the Company and the Executive (the “parties”) have previously entered
into the following agreements: (i) the First Amended and Restated Employment
Agreement (the “Prior Agreement”), dated January 31, 2005, pursuant to which the
Executive continued to serve as President and Chief Executive Officer of the
Company; (ii) an Addendum to the Employment Agreement dated November 1, 2002
between the parties (the “Addendum”), dated March 19, 2004, which survived and
was not superseded or replaced by the Prior Agreement; and (iii) an Amendment to
the Prior Agreement (the “Amendment”), dated April 18, 2008, to provide
additional financial incentives to the Executive in connection with the
Executive’s continued employment with the Company as its President and Chief
Executive Officer;

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue his employment with the Company as its President
and Chief Executive Officer pursuant to the terms and conditions of this Second
Amended and Restated Employment Agreement (this “Agreement”);

WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to make changes intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”); (ii) to provide
additional financial incentives to the Executive in connection with the
Executive’s continued employment with the Company as its President and Chief
Executive Officer; and (iii) to make certain clarifying changes;

WHEREAS, the Prior Agreement and the Addendum are hereby replaced and superseded
in their entirety by this Agreement; and

WHEREAS, the Amendment shall survive and not be superseded or replaced by this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the Company and the
Executive hereby agree as follows:

 

1 Employment; Duties; Acceptance and Term

 

1.1 The Company hereby employs the Executive as President and Chief Executive
Officer (“CEO”) and the Executive agrees to be so employed during the Employment
Period (as defined in Section 1.4 hereof), and as such the Executive shall
report directly to the Board of Directors of the Company (the “Board”).



--------------------------------------------------------------------------------

1.2 During the Employment Period (as defined in Section 1.4 hereof), the
Executive will be responsible for (a) managing the business and affairs of the
Company, (b) the day-to-day operations of the Company, (c) all personnel related
decisions, including but not limited to, employee hiring and terminations and
retention of consultants or other contractors, and (d) such other or changed
responsibilities as shall be determined from time to time by the Board. All
staff in the Company’s offices are expected to report to the Executive through
their managers or as otherwise determined by the Board. In addition, with the
approval of the Board, the Executive shall serve on the boards of directors and
hold executive positions at certain other subsidiary and affiliated companies of
the Company (each such related entity referred to individually as a “Group
Affiliate”). The Executive shall take all such actions as may be required to
fulfill his duties as President and CEO or which may be necessary to carry out
any additional responsibilities as may be given to the Executive by the Board,
including responsibilities concerning or related to Group Affiliates.

 

1.3 The Executive shall devote his full business time and attention to the
business of the Company, including such additional duties and responsibilities
to which he is assigned by the Board, during the Employment Period and shall
not, during such period, be engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary or
non-pecuniary advantage, without the prior written and informed consent of the
Board. Notwithstanding the above, the Executive may (a) serve on the boards of
directors of charitable or other organizations and companies not competing with
the Company or any Group Affiliate or as an unpaid officer of a charitable
organization and (b) manage his own personal investments and affairs; provided,
however, that such activities do not interfere with the execution of the
Executive’s duties hereunder, do not otherwise violate any provision of this
Agreement or otherwise conflict in any way with the business of the Company or
any Group Affiliate. The Executive shall not accept, directly or indirectly, any
compensation, remuneration or other thing of value from any individual or entity
which has or may have the prospect of a business relationship with the Company
or any Group Affiliate, other than a gift of immaterial value, without the prior
written and informed consent of the Board.

 

1.4 Unless earlier terminated pursuant to Section 3 of this Agreement, the
Executive’s employment with the Company under this Agreement shall be for an
initial term of four (4) years, commencing December 9, 2002 (the “Commencement
Date”) and continuing until the four (4) year anniversary thereof (the “Initial
Employment Period”). The term of the Executive’s employment under this Agreement
shall be automatically renewed for additional one-year terms (each a “Renewal
Period”) upon the expiration of the Initial Employment Period or any Renewal
Period unless the Company or the Executive delivers to the other, at least one
hundred and eighty (180) days prior to the expiration of the Initial Employment
Period or the then current Renewal Period, as the case may be, a written notice
specifying that the term of the Executive’s employment will not be renewed at
the end of the Initial Employment Period or such Renewal Period, as the case may
be. The period from the actual date the Executive commences his employment with
the Company until the fourth anniversary of said date or, in the event that the
Executive’s employment hereunder is earlier terminated as provided in Section 3
hereof or renewed as provided in this Section 1.4, such shorter or longer
period, as the case may be, is hereinafter called the “Employment Period”.

 

2



--------------------------------------------------------------------------------

1.5 The Executive acknowledges and agrees that he shall be required to observe
all lawful rules and policies of the Company.

 

1.6 The Executive agrees that he shall not knowingly participate in any activity
that is detrimental to the interests of the Company, interferes with the
performance of his duties hereunder or otherwise constitutes a conflict of
interest.

 

1.7 The Executive acknowledges that the Company and its Board will encourage the
Executive to purchase at least 100,000 shares of Rotech Healthcare common stock
in the open market no later than the six (6) month anniversary of the
commencement of the Executive’s employment; provided, however, that such
purchase or purchases of shares shall comply with all internal Company policies,
including, but not limited to, policies concerning the purchase or sale of
Company securities, and any applicable securities laws.

 

1.8 The Executive’s primary location of employment shall be at the Company’s
corporate headquarters located in Orlando, Florida.

 

2 Compensation and Benefits

 

2.1 During the Employment Period and in consideration of the services performed
by the Executive for the Company, the Company will pay to the Executive a Base
Salary at an annual rate of Nine Hundred Eighty Thousand U.S. Dollars
($980,000.00), subject to applicable payroll withholdings and deductions, to be
paid in substantially equal installments pursuant to the Company’s standard
payroll practice (such salary, as increased from time to time, being the “Base
Salary”). The Executive’s Base Salary shall be reviewed by the Board or the
compensation committee thereof (the “Compensation Committee”) a minimum of one
time each year commencing on the one year anniversary of the Commencement Date.

 

2.2 In addition to Base Salary, the Executive shall be eligible to receive an
annual bonus (the “Annual Bonus”) targeted at one hundred percent (100%) of his
Base Salary (“Target Bonus”). The Board and/or the Compensation Committee, at
its or their discretion, in conjunction with non-binding consultation with the
Executive, shall determine the exact amount of such Annual Bonus, if any, based
on Company and individual performance goals, criteria and targets established by
the Board and/or the Compensation Committee, which terms shall be disclosed to
the Executive in writing on an annual basis. The Annual Bonus provided for in
this Section 2.2 may exceed the Target Bonus if the Board and/or the
Compensation Committee determine(s) that the Executive and the Company’s
performance exceeded the targeted levels. Any such Annual Bonus shall be payable
by the March 15th of the calendar year immediately following the calendar year
in which such Annual Bonus was earned. The Board and/or the Compensation
Committee shall review the Target Bonus and related terms on an annual basis and
may increase (but not decrease) the Target Bonus.

 

3



--------------------------------------------------------------------------------

2.3 The Company shall pay or reimburse the Executive for all reasonable expenses
actually incurred or paid by him during the period of his employment hereunder
in the performance of his services under this Agreement, upon timely
presentation of expense statements or vouchers or such other supporting
information as the Company may require.

 

2.4 The Company previously purchased the Executive’s Mercedes Benz automobile at
book value as determined by GECC Fleet Services, the Company’s leasing vendor.
Following the purchase, the Executive will be entitled to use of the vehicle
during the Employment Term and the Company shall reimburse the Executive for all
normal and customary expenses associated with the operation of such automobile
or any Company provided replacement thereof (e.g., insurance, gasoline and
maintenance).

 

2.5 The Company shall provide to the Executive medical and disability benefits
and insurances and coverage under applicable employee benefit plans provided
generally to senior executives of the Company, including, but not limited to,
life insurance, accident, medical, dental, disability and retirement plans and
programs, pursuant to the terms, conditions and limitations of the Company’s
plans and its regulations then in effect and as they may be modified from time
to time; provided, however, that because the terms of the Executive’s severance
package is covered by this Agreement, he is not eligible to participate in or
for coverage under any Company separation, severance or change of control plan,
policy or benefit or similar program, unless such program or policy explicitly
states that it will apply to the Executive without limitation under this
Section 2.5 of the Agreement.

 

2.6 The Executive shall be entitled to non-cumulative paid vacation in the
amount of four (4) weeks of paid vacation per calendar year. No more than two
(2) weeks of accrued but unused vacation in each calendar year shall be carried
forward to the next year; provided, however, that at no time during the
Employment Period, regardless of the amount of vacation accrued by the
Executive, shall the Executive be entitled to take more than six (6) weeks of
vacation in any single calendar year. The Executive shall not be entitled to
receive a payment for any accrued but unused vacation unless and except as
expressly set forth in this Agreement. The Executive will schedule his vacations
subject to the operating needs of the Company.

 

2.7 The Board previously approved and the Executive was previously issued
pursuant to an agreement (the “Stock Option Agreement”) a stock option to
purchase 750,000 shares of the Company’s common stock, $0.01 par value per share
(the “Options”), pursuant to the Rotech Healthcare Inc. 2002 Stock Option Plan
(the “Plan”).

 

  (a) Vesting; Exercisability. The Options shall vest (and thereby become
exercisable) over a period of four (4) years pursuant to the terms of the Stock
Option Agreement and the Plan; provided, however, that, on November 1, 2003,
150,000 of the Options may be cancelled by the Board of Directors of the Company
in its reasonable discretion based upon performance.

 

4



--------------------------------------------------------------------------------

  (b)

Change of Control. In the event of a Change of Control, the Options shall
immediately become fully vested and exercisable. For purposes of any options
granted to the Executive prior to October 6, 2008, “Change of Control” shall
have the meaning set forth in, or incorporated into, the applicable award
agreement. For the purposes of this Agreement and options granted on or after
October 6, 2008, a “Change of Control” shall be deemed to have occurred if,
after the Commencement Date, there shall have occurred any of the following:
(i) any “person,” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a Group Affiliate, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, acquires beneficial
ownership (as defined under Section 13(d) of the Exchange Act) of voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined under Section 13(d) of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “50% Beneficial Owner” shall
not include any person who was a beneficial owner of outstanding voting
securities of the Company at the Commencement Date (an “Existing Shareholder”),
including any group that may be formed which is comprised solely of Existing
Shareholders or any affiliate of an Existing Shareholder to whom voting
securities may be transferred if and for so long as the Existing Shareholder
remains an indirect beneficial owner of the voting securities following such
transfer, unless and until such time after the Commencement Date as any such
Existing Shareholder shall have acquired beneficial ownership (other than by
means of a stock dividend, stock split, gift, inheritance or receipt of
securities in compensation for individual services as a director or officer of
the Company) of any additional voting securities of the Company; (ii) during any
period of twelve (12) consecutive months commencing on or after the Commencement
Date, individuals who at the beginning of such period constitute the Board, and
any new director (other than a director designated by a “person” (as defined
above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (the
“Continuing Directors”), cease for any reason to constitute at least a majority
thereof; (iii) the consummation of a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 50% of the combined voting power of the voting securities of the
Company or the surviving entity outstanding immediately after such transaction
being beneficially owned by persons who

 

5



--------------------------------------------------------------------------------

 

together beneficially owned at least 80% of the combined voting power of the
voting securities of the Company outstanding immediately prior to such
transaction with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
Section 2.7(b)(iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 50%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or Group Affiliate, such surviving entity or a subsidiary thereof;
or (iv) the sale or disposition by the Company of all or substantially all of
the Company’s assets (or any transaction having a similar effect).

The foregoing notwithstanding, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation. In addition, an initial public offering (“IPO”) of the securities
of the Company shall not constitute a Change of Control for purposes of this
Agreement.

 

  (c) IPO. In the event of an IPO, the vesting of the Options shall accelerate
by one (1) year.

 

  (d) Pricing of Options. The exercise or strike price of the Options shall be
determined as follows: the highest average seven (7) day closing price of Rotech
Healthcare, Inc. [ROHI.PK] common stock in the sixty (60) day period immediately
following the announcement of the employment of the Executive as the CEO of the
Company (the “Measurement Period”), with a minimum of $16 per share and a
maximum of $20 per share. In the event that at any time during the Measurement
Period the stock price exceeds $20 per share, the exercise price for the Options
shall be set at $20 per share and the Measurement Period shall terminate.

 

  (e) General. Except as otherwise provided for in this Agreement, the terms and
conditions regarding vesting, transfer, exercise and termination of the Option
shall be set forth within and governed by the Stock Option Agreement and the
Plan. The Executive shall be eligible for grants of additional stock options
during the Employment Period, in accordance with the terms of Company plans and
determinations of the administrators of such plans.

 

2.8 The Executive agrees to permanently relocate to the Orlando, Florida
metropolitan area by no later than July 1, 2003. The Company will reimburse the
Executive for all reasonable and customary real estate brokerage commissions and
moving expenses incurred by the Executive with respect to the sale of his home
in California as well as any loan origination fees. In addition, the Company
will pay to the Executive one (1) months’ base salary to cover miscellaneous
costs and expenses associated with this relocation. The amount of relocation
expenses and payments actually paid to the Executive pursuant to this paragraph
shall be appropriately grossed up by the Company with all withholding taxes with
respect thereto to be paid by the Company on behalf of the Executive.

 

6



--------------------------------------------------------------------------------

2.9 Nothing contained herein shall prevent the Company from modifying or
terminating at any time any Company-wide plan, policy, benefit or program.
However, the Company may also make available other policies, benefits or
programs.

 

2.10 In addition to the Base Salary and annual incentive target bonus provided
for in Sections 2.1 and 2.2, the Executive shall be entitled to receive the
following compensation in connection with the Executive’s continued employment
with the Company as its President and Chief Executive Officer:

 

 

(a)

For so long as the Company remains in compliance with the provisions of Sections
7.01, 7.02 and 7.03 of the Credit Agreement, dated as of March 30, 2007, among
the Company, Credit Suisse, as Administrative Agent and Collateral Agent, and
the other lenders parties thereto (the “Credit Agreement”) and the provisions of
Sections 4.07, 4.08 and 4.09 of the Indenture, dated as of March 26, 2002
between the Company and the Bank of New York, as Trustee (the “Indenture”), the
Company shall pay to the Executive an amount equal to Eighty Three Thousand
Three Hundred Thirty Four Dollars ($83,334) on the tenth (10th) day of each of
the three consecutive months commencing on October 10, 2008.

 

  (b) In addition to the amounts provided for in Section 2.10(a), unless
directed otherwise by the Board in its complete and sole discretion, the Company
shall pay to the Executive an amount equal to Eighty Three Thousand Three
Hundred Thirty Four Dollars ($83,334) at the same times and for the same three
consecutive months for which payments are provided for under Section 2.10(a).

 

  (c) If, based upon any certificate or other report made by the Company, the
Company is not in compliance with the provisions of the Credit Agreement or the
Indenture referred to above, the payments provided for in Section 2.10(a) above
shall immediately cease and any amount received by the Executive pursuant to
Section 2.10(a) in respect of any month during which the Company was not in
compliance shall be set off against amounts payable under Section 2.10 of this
Agreement.

 

3 Termination of Employment Relationship

 

3.1 The Executive’s employment with the Company shall automatically terminate,
and the Employment Term shall thereupon terminate:

 

3.1.1 Upon the Executive’s death;

 

3.1.2 Upon the Company’s written notice to the Executive (or his guardian if
applicable) of the termination of his employment due to Incapacity (as that term
is defined hereinafter);

 

3.1.3 In the event this Agreement is not renewed by the Company at the
expiration of the Initial Employment Period or any Renewal Period, if
applicable, following delivery by the Company to the Executive of the
non-renewal notice pursuant to Section 1.4 above;

 

7



--------------------------------------------------------------------------------

3.1.4 Upon the Company’s written notice to the Executive of the termination of
his employment for Cause (as that term is defined below), provided that
termination will deemed to be under this Section 3.1.4 only if Cause in fact
exists;

 

3.1.5 Upon not less than thirty (30) days’ written notice from the Company to
the Executive of the termination of his employment without Cause;

 

3.1.6 Upon the termination of the Executive’s employment by the Executive for
Good Reason (as defined below); or

 

3.1.7 Upon not less than thirty (30) days’ written notice from the Executive to
the Company of his voluntary resignation, if the termination is not otherwise
subject to Section 3.1.6; provided, however, that such voluntary resignation
shall not relieve or release the Executive from any breach of this Agreement at
or prior to the time of such resignation.

 

3.2 As used herein, the following terms shall have the meanings set forth below:

 

3.2.1 For purposes of this Agreement “Cause” shall be limited to the following:
(a) the conviction of the Executive, or the entry by the Executive of a plea of
guilty or nolo contendere to any felony under the laws of the United States or
any state or political subdivision thereof, (b) the Executive’s engagement in
conduct constituting breach of fiduciary duty, willful misconduct or gross
negligence relating to the Company or the performance of the Executive’s duties
(including acts of employment discrimination or sexual harassment) or fraud,
(c) the Executive’s breach of any material term of this Agreement, (d) the
Executive’s willful failure to follow a reasonable and lawful directive of the
Board within the scope of the Executive’s duties (which shall be capable of
being performed by the Executive with reasonable effort) after written notice
specifying the performance required and the Executive’s failure to perform
within thirty (30) days after such notice, or (e) the Executive’s substantial
and continued failure to perform the Executive’s material duties, including,
without limitation, the responsibilities and duties set forth in Section 1.2
above, in a satisfactory manner after written notice specifying the areas in
which performance is unsatisfactory and, if subject to cure, the Executive’s
failure to perform within thirty (30) days after such notice, (f) the
Executive’s breach of any of the Executives covenants under Section 6 of this
Agreement, and (g) the Executive’s disparagement of the Company or any Group
Affiliate or any of their collective executives, shareholders, directors, or
officers in any written or oral communication and such disparagement has a
materially adverse effect on the reputation, goodwill or business of the Company
or Group Affiliate. Any notice required to be provided to the Executive under
this Section 3.2.1 shall state that failure to cure within the applicable period
will result in termination under this Section 3.2.1.

 

3.2.2 For purposes of this Agreement, “Incapacity” shall mean: the Executive’s
incapacitation due to illness, accident or other disability which renders him
substantially unable to perform his normal duties hereunder for a period
aggregating at least one hundred eighty (180) days during any period of three
hundred sixty-five (365) consecutive days, and no reasonable accommodation being
available which would permit the Executive to perform the essential functions of
the Executive’s position.

 

8



--------------------------------------------------------------------------------

3.2.3 For purposes of this Agreement, “Good Reason” shall mean the occurrence of
one or more of the following events: (a) the Company’s failure to pay the
Executive’s Base Salary, earned bonus or additional earned compensation or its
material failure to continue benefits or perquisites to the Executive hereunder
in accordance with the terms of this Agreement, (b) a decrease in the
then-current Base Salary or Target Bonus of the Executive, (c) without the
Executive’s written consent, requiring the Executive to regularly report to work
at a facility more than seventy-five (75) miles from the location of his
employment at the time of the execution of this Agreement, (d) without the
Executive’s written consent, the directing to the Executive of any duties or
responsibilities which are materially inconsistent with the Executive’s then
current duties, responsibilities, positions and/or titles, (e) without the
Executive’s written consent, a material reduction in the Executive’s title,
duties, positions or responsibilities or a substantial adverse alteration in the
nature or status of the Executive’s titles or responsibilities, (f) without the
Executive’s written consent, the failure by the Company to continue in effect
any material employee benefit or compensation plan including, but not limited
to, any life insurance plan, health insurance plan or related covenant and
accidental death or disability plan in which the Executive then participates
unless (i) such benefit or compensation plan, life insurance plan, health
insurance plan, or accidental death or disability plan or similar plan is
replaced with a comparable plan in which the Executive will participate or which
will provide the Executive with comparable benefits, or (ii) the Company
requests that the Executive seek comparable coverage under another such plan(s)
and the Company reimburses the Executive in full for such coverage, or (g) in
the event of the assignment of this Agreement to a third party, the failure of
the assignee or successor entity to agree to be bound to the terms of this
Agreement. In the event the Executive believes Good Reason to exist, he must
provide the Company with written notice, within ninety (90) days of his first
knowledge of the incident, condition or event, specifying the bases for his
belief that Good Reason exists. If the Company shall not have cured or
eliminated the event constituting Good Reason within thirty (30) days after
receipt of the Executive’s written notice, upon expiration of such 30-day
period, the Executive’s employment hereunder shall automatically be terminated.

 

4 Effect of Termination.

 

4.1 Upon termination of the Executive’s employment and the Employment Period for
any reason, the Company shall compensate the Executive (or, in the event of the
Executive’s death, his surviving spouse, if any, or his estate) for: (a) accrued
but unused vacation time, (b) any Base Salary earned but unpaid for services
rendered to the Company on or prior to the date of termination, (c) any accrued
and unpaid bonus earned or awarded to the Executive, (d) except in the case of a
termination under Section 3.1.4 (termination for Cause) or 3.1.7 (voluntary
termination by the Executive without Good Reason), an amount equal to a pro rata
portion of the current year’s Target Bonus based on the portion of the year
expired as of the date of termination, and (e) unreimbursed business expenses in
accordance with the Company’s expense reimbursement policy in effect at the time
the expenses were incurred, all without regard to the performance by the
Executive of further services or the resolution of any contingency, but subject
to any and all rights, remedies and claims of the Company against the Executive.
These amounts will be paid in a lump-sum within thirty (30) days after
termination; provided, that the amount under clause (d) shall be subject to
delay pursuant to Section 14.2.

 

9



--------------------------------------------------------------------------------

4.2

In the event the Executive’s employment is terminated or otherwise ends during
the Employment Period pursuant to Section 3.1.3, 3.1.5 or 3.1.6, the Company
shall, in addition to the payments provided in Section 4.1, (a) pay to the
Executive a lump-sum severance payment equal to three (3) times (3X) the sum of
the Executive’s then current Base Salary plus the full amount of the Target
Bonus for the year in which the termination occurs, which amount shall be
payable on the first Company payroll date occurring on or following the first
day of the seventh (7th) month following the date of termination, (b) continue
to provide for a period of twenty-four (24) months following the date of
termination of employment (or until such earlier date that substantially the
same or better benefits are provided by a successor employer) (the “Continuation
Period”) all of the benefits set forth in Section 2.5 (excluding further
contributions in the 401(k) plan) herein, including, but not limited to, health
insurance benefits (for the Executive and his spouse and dependents, if
applicable), life insurance and disability insurance benefits referenced herein
(or if the Executive is not eligible to remain so covered by the Company’s
benefit plans, the Company shall pay for or reimburse the Executive for the cost
of COBRA insurance premiums as provided herein, and the costs associated with
other continuing benefits provided herein, including the cost of life insurance
and disability benefits on a monthly basis, in advance), and (c) the Company
shall pay directly the costs of up to twelve (12) months of executive-level
outplacement services at a major outplacement services firm (collectively, the
“Separation Benefit”).

With respect to the health benefits under clause (b) above, the Executive (and,
if applicable, his dependents) shall timely elect COBRA continuation of group
health coverage following the termination of the Executive’s employment under
Section 4.2. Provided that the Executive timely elects COBRA coverage, the
Company shall reimburse the Executive, for a period of twenty-four (24) months
following the Executive’s termination, for the monthly premium for such COBRA
coverage in an amount equal to 600% of such premium on a tax grossed-up basis
(to the extent such monthly premium is taxable), payable on the first payroll
date following the six (6) month anniversary of the date of termination, and,
beginning on the first day of the seventh (7th) month following the date of
termination, the Company shall pay to the Executive on the first payroll date in
each month following the termination date an amount equal to 100% of the monthly
premium for such COBRA coverage for the applicable month on a tax grossed-up
basis (to the extent such monthly premium is taxable). Following the expiration
of the applicable COBRA period in the event the plan under which the Executive
and his dependents were receiving health benefits immediately prior to the
Executive’s date of termination is not fully-insured (“Self-insured Benefits”),
then the Company shall pay, for the remainder of the Continuation Period,
monthly cash payments equal to the premium cost the Company would have otherwise
paid for such benefits for the Executive and his dependents, on a tax grossed-up
basis, as determined on the termination date (adjusted for increase in the
cost-of-living index, as defined in Treasury regulation § 1.401(a)(9)-6,
Q&A-14(b)(2)). In lieu of the above, in the event the plan under which the
Executive and his dependents were receiving health benefits immediately prior to
the Executive’s date of termination is fully-insured

 

10



--------------------------------------------------------------------------------

and the terms of such plan permits the Executive and his dependents to remain
covered thereunder following his termination of employment, then the Executive
and his dependents shall receive continued coverage under such plan to the
extent permitted thereunder, any such coverage shall run concurrently with the
COBRA period following the date of termination. Reimbursement of monthly
premiums shall apply to all health plans under which the Executive participates
while the Executive is an active employee of the Company, including, without
limitation, the executive benefit program.

 

4.3 In the event the Executive’s employment is terminated during the Employment
Period pursuant to Sections 3.1.1 or 3.1.2, in addition to the payments provided
for in Section 4.1, the Executive (or, in the event of the Executive’s death,
his surviving spouse, if any, or his estate) shall also be entitled to receive
the full amount of the Executive’s Target Bonus for the year in which the
termination of employment occurs (less any pro rata portion separately paid
under Section 4.1) payable on the ninetieth (90th) day following the Executive’s
termination or death, as applicable; provided, that such payment shall be
subject to delay under Section 14.2 in the event of a termination pursuant to
Section 3.1.2.

 

4.4 The Separation Benefit and the payment under Section 5 are in lieu of any
severance, salary or income continuation or protection under any Company plan,
program or policy that may now or hereafter exist. One-third of the amounts
payable under either Section 4.2 or Section 5 (whichever payment is made first)
shall be deemed to be payment to the Executive for the Executive’s compliance
with the covenants and agreements under Section 6 hereof following termination
of employment. In the event the Executive’s employment is terminated or
otherwise ends during the Employment Period pursuant to Section 3.1.3, 3.1.5 or
3.1.6, then (a) the Separation Benefit or the remaining portion thereof after
giving effect to the prior sentence if applicable, shall constitute liquidated
damages and shall be deemed to satisfy and be in full and final settlement of
all obligations to the Executive under this Agreement, and (b) in order to be
eligible to receive the Separation Benefit: (i) the Executive must execute and
deliver a full release of any and all claims the Executive may have against the
Company and Group Affiliates, and their respective officers, directors,
employees, shareholders, agents and assigns (collectively the “Releasees”)
arising through the date the release is executed and a covenant not to sue the
Releasees and (ii) any revocation period provided for in the release must have
expired. In addition, in order to be eligible to receive the Separation Benefit
and/or the payment under Section 5, the Executive must be and remain in full
compliance with his obligations under Section 6 of this Agreement.

 

5 Change of Control.

 

5.1 Subject to Section 4.4 (other than the release provision specified therein),
upon a Change of Control, the Executive shall be entitled to a lump-sum payment
paid concurrent with the closing of such Change in Control equal to three
(3) times (3X) the sum of the Executive’s then current Base Salary plus the full
amount of the Target Bonus for the year in which the termination occurs.

 

11



--------------------------------------------------------------------------------

5.2 In the event that any amount or benefit (collectively, the “Covered
Payments”) paid or distributed to, or for the benefit of, the Executive by the
Company pursuant to this Section 5.2 is determined by the Internal Revenue
Service (the “IRS”) to constitute an Excess Parachute Payment, as such term is
defined in Section 280G(b)(1) of the Code, thereby subjecting the Executive to
an excise tax under Section 4999 of the Code or any similar tax that may
hereafter be imposed (“Excise Tax”), the Company shall pay to the Executive at
the time specified below, the Excise Tax Reimbursement Payment. The “Excise Tax
Reimbursement Payment” is defined as an amount which is equal to the sum of
(x) the Excise Tax on the Covered Payments and (y) any penalty and interest
assessments associated with such Excise Tax. The Company shall further pay to
the Executive (A) all income and other taxes incurred by the Executive as a
result of the payment of the Excise Tax Reimbursement Payment (the “First Gross
Up Payment”) and (B) all income and other taxes incurred by the Executive as a
result of the payment of the First Gross Up Payment (the “Second Gross Up
Payment”) (i.e., all payments made to the Executive, or to another entity on the
Executive’s behalf, by the Company pursuant to this Section 5.2 shall be grossed
up so that there shall be no tax impact on the Executive as a result of any
payments made hereunder). The determination of whether Covered Payments are
subject to Excise Tax and, if so, the amount of the Excise Tax Reimbursement
Payment to be paid to the Executive shall be determined by a final ruling or
determination of the IRS. The portion of the Excise Tax Reimbursement Payment
attributable to a Covered Payment shall be paid to the Executive by the Company
prior to the date that the corresponding Excise Tax payment is due to be paid by
the Executive through withholding or otherwise. The First Gross Up Payment and
the Second Gross Up Payment shall be paid to the Executive within the thirty
(30) day period prior to the date that the corresponding tax payment is due to
be paid to the IRS. The Executive covenants that he shall use the Excise Tax
Reimbursement Payment, net of applicable taxes thereon, for the sole purpose of
paying the Excise Tax on the Covered Payments and any penalty or interest
assessments associated with such Excise Tax. Notwithstanding anything in this
Section 5.2, any payment or reimbursement made pursuant to this Section 5.2
shall be paid to the Executive within the thirty (30) day period to the date
that the corresponding tax payment is due to be paid to the IRS but in no event
later than the end of the calendar year in which the related tax is paid by the
Executive.

 

6 Protection of Confidential Information; Non-Competition

 

6.1

The Executive and the Company acknowledge that the services the Executive
provides to the Company and, if applicable, to any Group Affiliate are special
and unique. The Executive and the Company further acknowledge that the business
knowledge and relationships of the Executive acquired during his employment with
the Company and assignments with any Group Affiliate is a critical asset of the
Company and/or to the respective Group Affiliate. In addition, the Executive’s
work for the Company and the Group Affiliates will bring him into close contact
with many confidential affairs of the Company and the Group Affiliates that are
not readily available to the public and plans for future developments of the
Company and respective Group Affiliates. Accordingly, the Executive hereby
agrees that, as a material and essential condition of his employment by the
Company and in consideration of this Agreement and the compensation and other

 

12



--------------------------------------------------------------------------------

 

benefits provided for herein, he is subject to and encumbered by the restrictive
covenants set forth in this Section 6 and that the Company shall have the right,
on behalf of itself or any other Group Affiliate, to enforce these restrictive
covenants. The Executive expressly agrees that the reference to the Company in
this Section 6 shall mean the Company and/or the respective Group Affiliate
and/or any of the entities or businesses thereof and that the restrictive
covenants and other provisions to which he is subject pursuant to this Section 6
shall accrue to the benefit of and apply in favor of the Company and/or such
respective Group Affiliate or any one of them.

 

6.2 The Executive hereby covenants, warrants and agrees that the Executive will
not, during the period of his employment hereunder or at any time thereafter,
directly or indirectly divulge, use, furnish, disclose or make available to
anyone any Confidential Information, except as may be necessary for the
Executive to communicate on a “need to know” basis in the ordinary course of
performing his duties as an employee and executive of the Company or in his duly
appointed position with one or more Group Affiliates.

 

6.3 For purposes of this Agreement, “Confidential Information” shall mean any
and all information, data and knowledge that (a) has been created, discovered,
developed or otherwise become known to the Company or any Group Affiliate
(including, without limitation, information, data and knowledge created,
discovered, developed, or made known by the Executive during the period of or
arising out of his employment by the Company or assignment with any Group
Affiliate) or in which property rights have been assigned or otherwise conveyed
to the Company or Group Affiliate, which information, data or knowledge has
commercial value in the business in which the Company or Group Affiliate is
engaged, except such information, data or knowledge as is or becomes known to
the public without violation of the terms of this Agreement, or (b) arises out
of or relates to the business affairs of the Company or Group Affiliate
(including without limitation, any information which the Company or Group
Affiliate considers to be privileged). By way of illustration, but not
limitation, Confidential Information includes financial information, referral
source information, product information, supply and service information,
marketing information, data compilations, source code, personnel information,
customer information, trade secrets, business and customer links and relations,
customer lists, contact lists or information, processes, know-how, improvements,
discoveries, developments, designs, inventions, training methods, sales
techniques, marketing plans, strategies, forecasts, new products, unpublished
financial statements or parts thereof, budgets, projections, licenses, prices,
costs, and employee, customer and supplier lists or parts thereof, terms of
supply or service contracts, terms of agreements between customers and the
Company and any information relating to the business affairs of the Company or
Group Affiliate, in whatever form maintained. The Executive further acknowledges
that such Confidential Information would inevitably be disclosed were he to
become employed by, engaged by or otherwise provide competitive services to a
competitor of the Company and/or any Group Affiliate.

 

6.4

The Executive represents and warrants that all ideas, creations, improvements
and other works of authorship created, developed, written or received by the
Executive at any time during his employment by the Company and relating to the
Company’s business and/or operations (collectively, “Resources”) are (a) works
for hire within the scope of his

 

13



--------------------------------------------------------------------------------

 

employment, and (b) the sole and exclusive property of the Company free of any
claim whatsoever by the Executive and/or any person claiming any rights or
interests through the Executive.

 

6.5 The Executive hereby covenants, warrants and agrees that he shall not,
directly or indirectly, make or retain a copy of, nor make or cause to be made
any notes of, nor remove or cause to be removed from the premises of the Company
or any Group Affiliate, any document, notation or recording, whether
mechanically or electronically or physically or mentally or otherwise maintained
or copied, incorporating any trade secret, Resources or other Confidential
Information belonging to or relating to the Company or any Group Affiliate
unless such copying or making of notes is necessary for the proper and efficient
discharge of his duties on behalf of the Company or Group Affiliate, provided,
however, that if the Board had authorized removal or copying of such trade
secrets, Resources or other Confidential Information, the Executive shall return
such document, papers, copies or notes to the Company forthwith after the
authorized purpose has ceased or has been completed or on the demand of the
Company.

 

6.6 In the event of the termination of employment of the Executive, whether by
the Company or by the Executive and for whatever reason, the Executive hereby
covenants, warrants and agrees that the Executive will immediately deliver to
the Company, within three (3) days of such termination or as otherwise directed
by the Board: (a) all Confidential Information, specifically including but not
limited to Resources, in whatever form it is maintained or it exists; (b) all
other documents, reports, notes, customer lists, customer data, business plans,
specifications, programs, computer printouts and data and all other materials of
any nature, whether originals or reproductions and is whatever form maintained
or they exist, pertaining to the Company or any Group Affiliate, the business
affairs of the Company or any Group Affiliate or the Executive’s work with the
Company or Group Affiliate, and the Executive will not, directly or indirectly,
take or possess, or deliver to any other person or entity, any of the foregoing
or any reproduction or variation of any of the foregoing; and (c) any and all
other property or equipment which is properly the property of the Company or
respective Group Affiliate.

 

6.7

During the period of his employment and for a period of eighteen (18) months
following the voluntary or involuntary termination of his employment hereunder,
and regardless of the circumstances of such termination, the Executive hereby
covenants, warrants and agrees that the Executive will not, as an individual,
agent, partner, investor, officer or employee of a corporation or any other
entity or in any other capacity, directly or indirectly (a) solicit or induce,
or in any manner attempt to solicit or induce, any person employed by or acting
as an agent of the Company or any Group Affiliate to leave his or her employment
with or engagement by the Company or Group Affiliate or to join another
enterprise or company which is engaged in the Business of the Company or in any
way competes with the Company or Group Affiliate in any of their business areas
or interests or in any way competes with the Company or Group Affiliate as an
employee or agent; or (b) hire, contract with or otherwise employ or engage any
current employee of the Company (or any former employee who had been employed by
the Company within sixty (60) days of such hire or engagement or attempt to
hire, engage or contract by the Executive), agent or consultant of the Company
or Group Affiliate to join another

 

14



--------------------------------------------------------------------------------

 

common enterprise or entity which is engaged in the Business. For purposes of
this Agreement, the term “Business” shall mean an enterprise of which its
primary business is durable medical equipment and/or home respiratory products
or services (e.g., without limitation, Lincare Holdings Inc. or Apria Healthcare
Essentials, LLP).

 

6.8 During the period of his employment and for a period of two (2) years
following the voluntary or involuntary termination of his employment hereunder,
and regardless of the circumstances of such termination, the Executive shall
not, as an individual, agent, partner, investor, officer or employee of a
corporation or any other entity or in any other capacity, directly or indirectly
(a) induce or attempt to induce any customer or supplier of the Company or any
Group Affiliate to cease being a customer or supplier of the Company or Group
Affiliate; (b) induce or attempt to induce any customer or supplier of the
Company or Group Affiliate to become a customer or supplier of any person, firm
or corporation which is engaged in the business of home medical equipment, home
oxygen therapy, products and services and durable medical equipment and related
specialty healthcare services and products or in any way competes with the
Company or Group Affiliate in any of their business areas or interests;
(c) enter the employ of, or render any services to, any person, firm or
corporation which is engaged in the Business or that in any way competes with
the Company or Group Affiliate in any of its business areas or interests in the
United States or any other jurisdictions as to which the Executive has performed
services for the Company and/or any Group Affiliate; (d) interfere with the
business relationships or prospective business relationships of the Company
and/or any Group Affiliate; or (e) otherwise compete with the Company or Group
Affiliate in the United States or any other jurisdiction as to which the
Executive has performed services for the Company and/or Group Affiliate.

 

6.9 The Executive covenants, warrants and agrees that, during the period of his
employment by the Company and for a period of two (2) years after the
termination of his employment, regardless or the circumstances of such
termination, he shall immediately provide a copy of this Agreement to any
prospective employer or other entity in connection with any consideration of the
Executive for employment or engagement elsewhere which may conflict with the
Executive’s obligations under this Agreement or which is in a business that
competes in any manner with any of the business areas or interests of the
Company or any Group Affiliate.

 

6.10 The Executive covenants, warrants and agrees that, during the period of his
employment and at any time thereafter, he shall not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage or be damaging to the Company, its successors, subsidiaries or any
Group Affiliate or their respective officers, directors, employees, advisors,
businesses or reputations, and the Company, its successors, subsidiaries and any
Group Affiliates and their respective officers, employees, and agents shall not
make any such statements or representations regarding the Executive.
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
Executive or any other person from making truthful statements that are required
by applicable law, regulation or legal process.

 

15



--------------------------------------------------------------------------------

6.11 The Executive agrees to cooperate with the Company and any Group Affiliate,
during the period of his employment and at any time thereafter, by making
himself available to testify on behalf of the Company or any successor,
subsidiary or affiliate of the Company, in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any successor, subsidiary or affiliate of the Company, in any such
action, suit, or proceeding (excluding a proceeding brought by the Company or a
Group Affiliate against the Executive or brought by the Executive against the
Company or a Group Affiliate), by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company, or any subsidiary or affiliate of the Company, as may
be reasonably requested and after taking into account the Executive’s
responsibilities and obligations to third parties. The Company agrees to
reimburse the Executive, on an after-tax basis, for all expenses actually
incurred in connection with his provision of testimony or assistance hereunder.

 

6.12 If the Executive commits a breach of any of the provisions of Sections 6.2,
6.4, 6.5, 6.6, 6.7, 6.8, 6.10 or 6.11, the Company shall have the right and
remedy to have the provisions of this Agreement specifically enforced by way of
a temporary restraining order and/or a preliminary and/or permanent injunction
by any court having jurisdiction, without the posting of any bond or security by
the Company, it being acknowledged and agreed by the Executive and the Company
that any such breach will cause irreparable injury to the Company or respective
Group Affiliate and that money damages will not provide an adequate remedy to
the Company or to such Group Affiliate. Such right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company and/or any Group Affiliate under law or in equity. Further, should the
Company commence an action for injunctive relief; the Company shall have the
right in the same proceeding and court to seek and obtain money damages caused
by such breach.

 

6.13 If any of the covenants or other provisions contained in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8, 6.10 or 6.11, or any part thereof, is hereafter construed to
be invalid or unenforceable in any respect, the same shall not affect the
remainder of the covenants, covenants or provisions which shall be given the
maximum effect possible without regard to the invalid portions and the remainder
shall then be fully enforceable.

 

6.14 If any of the covenants or other provisions contained in Sections 6.2, 6.4,
6.5, 6.6, 6.7 or 6.8, or any part thereof, is hereafter held to be unenforceable
because of the duration of such provision or the geographical or
product/business area covered thereby, the parties agree that such provisions
shall be reformed and construed to reduce the duration and/or area of such
provision to the extent necessary for enforceability and, in its reduced form,
said provision shall then be fully enforceable.

 

6.15 The covenants and other provisions of this Section 6 shall survive the
termination of this Agreement or the voluntary or involuntary termination of the
Executive’s employment regardless of the circumstances of such termination.

 

16



--------------------------------------------------------------------------------

7 Notices

All notices or other communications given pursuant hereto by one party to
another shall be in writing and deemed given when (a) delivered by hand,
(b) sent by fax/telecopier (with receipt confirmed), provided that a copy is
mailed the same day by registered or certified mail, postage prepaid, return
receipt requested, or (c) when received by the addressee, if sent by Express
Mail, Federal Express or other express delivery service (receipt requested), in
each case to the appropriate addresses and fax/telecopier numbers for the
Company and the Executive set forth below (or to such other address and/or
fax/telecopier number as either party may designate by notice to the other from
time to time).

If to the Company:

Rotech Healthcare Inc.

2600 Technology Drive, Suite 300

Orlando, Florida 32804

Fax No. (407) 297-6214

Attn: Chairman of the Board of Directors

with a copy to:

Chief Legal Officer

Rotech Healthcare Inc.

2600 Technology Drive, Suite 300

Orlando, Florida 32804

Fax No. (407) 297-6214

or in case of change of location of the Company at the new location, i.e., the
Company’s new business address.

If to the Executive, to him at:

Philip L. Carter

11163 Bridge House Road

Windermere, FL 34786

or, if delivered by hand, delivered to the Executive at the Company or to him at
home or such other place of his employment.

 

8 General

 

8.1 The Executive shall be under no duty to seek further employment or to
mitigate any of the obligations or damages payable by the Company following
termination of employment (although certain provisions hereof reduce the
Company’s obligations hereunder if comparable benefits are obtained by the
Executive following termination).

 

17



--------------------------------------------------------------------------------

8.2 This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. Notwithstanding the foregoing and for the avoidance of
doubt, this Agreement shall not supersede the Amendment which shall remain
unchanged and remain in full force and effect.

 

8.3 This Agreement may not be amended, modified, superseded or waived, except by
a written instrument executed by both parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof, or any similar
provision or policy applicable to any other individual, shall in no manner
affect the right of either party at a later time to enforce the same. No waiver
by either party of the breach of any term or covenant contained in this
Agreement whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

 

8.4 The parties hereto agree that the Company shall have the right to enforce
this Agreement on its own behalf and/or on behalf of the Group Affiliates or any
of them.

 

8.5 This Agreement shall be subject to and governed by the laws of the State of
Delaware.

 

8.6 This Agreement may be executed in any number of counterparts each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

8.7 The article headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

8.8 A telecopy signature on this Agreement shall have the same force and effect
as an original signature.

 

9 Severability

If any provision of this Agreement is hereafter construed to be invalid or
unenforceable in any respect, the same shall not affect the retraining
provisions of this Agreement, without regard to the invalid portion, and any
such invalid provisions shall be reformed and construed to the extent necessary
to permit their enforceability so as to reflect the intent of the parties
hereto.

 

10 Representation

The Company and the Executive represent and warrant that each is fully
authorized and empowered to enter into this Agreement and that the performance
of each of their respective obligations under this Agreement will not violate
any agreement between each of them and any other person, firm or organization.

 

18



--------------------------------------------------------------------------------

11 Survivorship

The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment or this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

 

12 Successors and Assigns

The respective rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the respective successors and
assigns of the Company. This Agreement is assignable by the Company to any
corporate entity which acquires directly or indirectly by merger, consolidation,
purchase or otherwise, all or substantially all of the assets or stock of the
Company. Upon such assignment, the Company shall be released from all liability
hereunder. This Agreement shall not be assignable by the Executive.

 

13 Effective Date

This Agreement shall become effective and enforceable upon the execution of this
Agreement by both parties (the “Effective Date”).

 

14 Section 409A

 

14.1 The parties hereby agree that the provisions of this Agreement shall be
interpreted to be exempt from, or comply with, Code Section 409A and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A. The
Company shall have no liability with regard to any failure to comply with Code
Section 409A or this Section 14.

 

14.2

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If the Executive is deemed on the date of termination of his
employment to be a “specified employee,” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit made subject to
this Section 14.2, to the extent required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, and any other payment, the provision of any
other benefit or any other distribution of equity that is required to be delayed
in compliance with Section 409A(a)(2)(B) of the Code, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” or (ii) the date of the Executive’s death (the “Delay
Period”). On the first Company payroll date occurring on or following the first
day of the seventh (7th) month following the date of Executive’s “separation
from service” or, if earlier, on the date of his death, all payments delayed

 

19



--------------------------------------------------------------------------------

 

pursuant to this Section 14.2 (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

14.3 All reimbursements under this Agreement shall be paid in accordance with
the Company’s reimbursement policy as in effect from time to time, upon the
presentation by the Executive of an itemized account with supporting information
satisfactory to the Company in substantiation of such amounts. Except as
otherwise set forth in this Agreement, to the extent any reimbursement of costs
and expenses provided for under this Agreement constitutes taxable income to the
Executive for Federal income tax purposes, all such reimbursements shall be made
no later than December 31 of the calendar year next following the calendar year
in which the expenses to be reimbursed are incurred.

 

14.4 With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

14.5 If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

14.6 Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ROTECH HEALTHCARE INC.

By

 

 

Date

 

 

EXECUTIVE

 

Philip L. Carter

Date

 

 

 

21